Unpublished opinions are not binding precedent in this circuit. PER CURIAM: Shirley Ann Stewart appeals the district court’s order dismissing her second amended complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s judgment. Stewart v. Holder, No. 1:16-cv-00682-TSE-JFA, 2017 WL 4479612 (E.D. Va. filed July 19, 2017 & entered July 20, 2017). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. AFFIRMED